DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to after-final amendment filed on 12/28/2020. 

Status of Claims
3.	In the after-final amendment filed on 12/28/2020,  independent claim 20 has been cancelled. Claims 1-19, 21 are pending in the present application.

Allowable Subject Matter
4. 	Claims 1-19, 21 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
1).	The after-final amendment filed on 12/28/2020 cancels claim 20; therefore, the 101 rejection on claim 20 in the final-rejection 10/23/2020 is withdrawn. 
2).	Claim 1 and its dependent claim 2-12, 21;  claim 13 and its dependent claim 14-19, have been indicated to be allowed in the final-rejection 10/23/2020. 
3).	For claim 1 and its dependent claims 2-12, 21, the prior art does not disclose or suggest the unique way to determine whether the Inter-Block copy prediction mode is explicit or implicit based on whether there is difference between block vector and block vector predictor; 
ROSEWARNE et al. (US 20150334405) and in view of WU et al. (US 20170310987) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of ROSEWARNE in combination of WU to achieve the same invention as claimed in the instant claim.

	Claim 13 and its dependent claim 14-19 is allowed with the similar reason as claim 1.

6.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423